NOT FOR PUBLICATION                           FILED
                    UNITED STATES COURT OF APPEALS                        JUL 5 2022
                                                                      MOLLY C. DWYER, CLERK
                                                                       U.S. COURT OF APPEALS
                           FOR THE NINTH CIRCUIT

CESAR RAMIREZ-RAMIREZ, AKA Cesar No. 16-73138
Uvaldo Ramirez-Ramirez, AKA Uvaldo      17-72965
Cesar Ramirez,
                                   Agency No. A079-043-501
               Petitioner,

 v.                                             MEMORANDUM*

MERRICK B. GARLAND, Attorney
General,

                Respondent.

                     On Petition for Review of an Order of the
                         Board of Immigration Appeals

                              Submitted May 20, 2022**
                                Pasadena, California

Before: MILLER and COLLINS, Circuit Judges, and KORMAN,*** District
Judge.

      Uvaldo Cesar Ramirez, a native and citizen of El Salvador, petitions for


      *
             This disposition is not appropriate for publication and is not precedent
except as provided by Ninth Circuit Rule 36-3.
      **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
      ***
             The Honorable Edward R. Korman, United States District Judge for
the Eastern District of New York, sitting by designation.
review of two decisions by the Board of Immigration Appeals (“Board”): (1) a

2016 decision affirming an IJ’s denial of Ramirez’s applications for cancellation of

removal, asylum, withholding of removal, and protection under the Convention

Against Torture (“CAT”) and (2) a 2017 decision denying Ramirez’s motion to

reopen the 2016 decision as to Ramirez’s application for cancellation of removal.

We deny both of Ramirez’s petitions.

      1. To be eligible for asylum, Ramirez had to demonstrate that he filed his

application within one year of his arrival in the United States. The Board found he

had not, and that “changed or extraordinary circumstances” did not excuse his

delay. 8 U.S.C. § 1158(a)(2)(B). Ramirez has not argued before us that this late

filing should be excused. Thus, we uphold the Board’s decision to deny Ramirez’s

asylum application as untimely.

      2. Substantial evidence supports the Board’s denial of Ramirez’s claim for

withholding of removal. To secure withholding of removal, Ramirez had to show

that his “life or freedom would be threatened” in El Salvador because of his “race,

religion, nationality, membership in a particular social group, or political opinion.”

8 U.S.C. § 1231(b)(3)(A). Before the agency, Ramirez argued he would be

persecuted in El Salvador because of his membership in either the social group of

young men in El Salvador who are targeted by gang recruitment efforts or the

social group of persons perceived as wealthy and who are returning from the



                                          2
United States. The agency’s conclusion that Ramirez had not demonstrated that

these groups were socially distinct within El Salvador is supported by substantial

evidence. The Board thus did not err in rejecting both of these proposed social

groups. Ramirez requests a remand for further clarification of his proposed social

group, but he has not proposed any social groups other than the ones that the

agency validly rejected. And so, remand would be futile. See Lona v. Barr, 958

F.3d 1225, 1231 n.7 (9th Cir. 2020).

      3. Ramirez’s challenge to the Board’s denial of his CAT claim also fails.

“To be eligible for relief under CAT, an applicant bears the burden of establishing

that []he will more likely than not be tortured with the consent or acquiescence of a

public official.” Xochihua-Jaimes v. Barr, 962 F.3d 1175, 1183 (9th Cir. 2020).

Ramirez argues that record evidence demonstrating that Salvadoran security forces

engage in unlawful killings and arbitrary detentions satisfies this burden. But

Ramirez never presented this argument to the agency, so we do not have

jurisdiction to consider it. See Barron v. Ashcroft, 358 F.3d 674, 678 (9th Cir.

2004). And substantial evidence supports the Board’s determination that Ramirez

has not demonstrated that the Salvadoran government would acquiesce in any gang

violence Ramirez may experience if deported to El Salvador. See Andrade-Garcia

v. Lynch, 828 F.3d 829, 836 (9th Cir. 2016).

      4. We also uphold the Board’s denial of Ramirez’s motion to reopen his



                                          3
application for cancellation of removal. In its 2016 decision, the Board denied

Ramirez cancellation of removal because he had a methamphetamine possession

conviction. See 8 U.S.C. § 1229b(b)(1)(C); id. § 1227(a)(2)(B)(i). After his

methamphetamine conviction was vacated, Ramirez filed a motion to reopen the

2016 decision as to his cancellation of removal claim. The Board’s 2017 decision

denied Ramirez’s motion to reopen because it explained it would deny Ramirez

cancellation of removal as a matter of discretion.

      Because the Board denied Ramirez’s motion to reopen on discretionary

grounds, we have jurisdiction to review the Board’s decision for only

constitutional or legal error. See Patel v. Garland, 142 S. Ct. 1614, 1626 (2022);

Fernandez v. Gonzales, 439 F.3d 592, 603 (9th Cir. 2006); Bonilla v. Lynch, 840

F.3d 575, 588, 592 (9th Cir. 2016). We thus do not have jurisdiction to consider

Ramirez’s argument that he was statutorily eligible for cancellation of removal.

See Szonyi v. Whitaker, 915 F.3d 1228, 1238 (9th Cir. 2019). Nor do we have

jurisdiction to consider Ramirez’s claim that the Board abused its discretion by

deviating from its practice of reopening cases after a disqualifying conviction has

been vacated. Ramirez cites ten unpublished Board decisions reopening a case sua

sponte after a disqualifying conviction had been vacated, but “[c]itation of a few

unpublished decisions falls far short of establishing that the [Board] has effectively

adopted a rule that vacatur of an underlying conviction necessarily requires it to



                                          4
grant reopening sua sponte.” Menendez-Gonzalez v. Barr, 929 F.3d 1113, 1118

(9th Cir. 2019).

      To the extent that we can consider Ramirez’s argument that the Board erred

by not considering Ramirez’s positive equities, we conclude that the Board’s

analysis was adequate. By referring to Ramirez’s “positive equities” and then

citing the section of the IJ’s decision where Ramirez’s positive equities were listed,

the Board demonstrated that it took Ramirez’s positive equities into account when

it denied relief, so no legal error occurred. Szonyi, 915 F.3d at 1238.

      PETITIONS FOR REVIEW DENIED.




                                          5